ACCEPTED
                                                                                   03-15-00285-CV
                                                                                           7808420
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                             11/12/2015 4:58:24 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK




                                                              RECEIVED IN
                                                        3rd COURT OF APPEALS
                                                             AUSTIN, TEXAS
                                                        11/12/2015 4:58:24 PM
                                                            JEFFREY D. KYLE
                                                                 Clerk

November 12, 2015
                                                              Mark E. Smith
                                                              direct dial: 713.646.1385
                                                              mesmith@bakerlaw.com

VIA ELECTRONIC FILING
Jeffrey D. Kyle
Clerk of the Court
Third Court of Appeals
PO Box 12547
Austin, Texas 78711
Re:   Volkswagen Group of America, Inc. and Audi of America, Inc. v.
      John Walker III, et al; No. 03-15-00285-CV; in the Third Court of
      Appeals.
Dear Mr. Kyle,
Please be advised that the hearing before the Texas Department of Motor
Vehicles Board has been removed from the Board’s November 13, 2015
agenda. For this reason, Appellants Volkswagen Group of America, Inc.
and Audi of America, Inc. hereby withdraw their Second Verified Motion
for Temporary Relief to Protect the Court’s Jurisdiction and Brief in
Support Thereof, as temporary relief in this appeal is not necessary at this
time.
Regards,

/s/ Mark E. Smith

Mark E. Smith
Counsel for Appellants
Clerk of the Court
Third Court of Appeals
November 12, 2015
Page 2

       cc:    Billy M. Donley          Via Email – bdonley@bakerlaw.com
              S. Shawn Stephens        Via Email – sstephens@kslaw.com
              James P. Sullivan        Via Email – jsullivan@kslaw.com
              William R. Crocker       Via Email – crockerlaw@earthlink.net
                                       Via Email – tcasteel@earthlink.net
              J. Bruce Bennett         Via Email – jbb.chblaw@sbcglobal.net
                                       Via Email – cardwellhartbennett@gmail.com
              Joseph Letzer            Via Email – jletzer@burr.com
              Dent M. Morton           Via Email – dmorton@burr.com
              Whitney Hamm             Via Email – whamm@burr.com
              Elizabeth B. Shirley     Via Email – bshirley@burr.com
              Ellen Mathews            Via Email – emathews@burr.com

              Kimberly Fuchs
                    Via Email – kimberly.fuchs@texasattorneygeneral.gov
              Dennis McKinney
                    Via Email – dennis.mckinney@texasattorneygeneral.gov

              Lloyd E. “Buddy” Ferguson
                    Via Email – buddy.ferguson@strasburger.com
                    Via Email – kathi.alexander@strasburger.com